                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

IAN EARL MURRAY,
                                                     CASE NO.: 3:18-cv-1328-MMH-JRK

       Plaintiff,

v.

CITY OF JACKSONVILLE, JOHN
RUTHERFORD, in his official capacity,
MIKE WILLIAMS, in his official capacity,
and M.K. SIMPSON,

            Defendants.
________________________________/

                       DEFENDANTS’ MEMORANDUM OF LAW IN
                          SUPPORT OF MOTION TO DISMISS

       Defendants, CITY OF JACKSONVILLE (the “City”)1 and M.K. Simpson, pursuant to

Local Rule 4.02(c), hereby file this Memorandum of Law in Support of Defendants’ Motion to

Dismiss.

                                  MEMORANDUM OF LAW

A.     Motion to Dismiss Standard

       In order to state a claim, Fed. R.Civ. Proc. 8(a)(2) requires “a short and plain statement of

the claim showing that the pleader is entitled to relief.” To survive a motion to dismiss, a

complaint must contain sufficient facts, accepted as true, to state a claim for relief that is

plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009). The


1
  Plaintiff sues John Rutherford and Mike Williams in their official capacity as Sheriff of the
City of Jacksonville. A suit against a public official in his official capacity is treated as a suit
against the local government entity he represents; in this case, the City of Jacksonville. See
Kentucky v. Graham, 473 U.S. 159, 165-66, 105 S. Ct. 3099 (1985); Owens v. Fulton County,
877 F.2d 947, 951 n. 5 (11th Cir. 1989).
complaint’s allegations must include “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Id., citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

Thus, “a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires

more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do.” Twombly, 550 U.S. at 555 (citations omitted). In Iqbal, the Supreme Court further

elaborated on its opinion in Twombly, as follows:

                Two working principles underlie our decision in Twombly. First,
                the tenet that a court must accept as true all of the allegations
                contained in a complaint is inapplicable to legal conclusions.
                Threadbare recitals of the elements of a cause of action, supported
                by mere conclusory statements, do not suffice. * * * Rule 8
                marks a notable and generous departure from the hyper-technical,
                code-pleading regime of a prior era, but it does not unlock the
                doors of discovery for a plaintiff armed with nothing more than
                conclusions. Second, only a complaint that states a plausible claim
                for relief survives a motion to dismiss. Determining whether a
                complaint states a plausible claim for relief [is] ... a context-
                specific task that requires the reviewing court to draw on its
                judicial experience and common sense. But where the facts do not
                permit the court to infer more than the mere possibility of
                misconduct, the complaint has alleged–but it has not “show[n]”–
                “that the pleader is entitled to relief.” Fed. Rule Civ. Proc. 8(a)(2).

Iqbal, 556 U.S. at 678-79 (internal citations omitted)(emphasis added).2

        In deciding a Rule 12(b)(6) motion to dismiss, a court need not accept as true conclusory

allegations, unwarranted factual deductions, and unsupported conclusions of law or of mixed law

and fact. See Sinaltrainal v. Coca-Cola Co., 578 F.3d 1252, 1260-61 (11th Cir. 2009), abrogated

on other grounds by Mohamad v. Palestinian Auth., ___ U.S. ___, 132 S. Ct. 1702 (2012);

Marsh v. Butler County, Ala., 268 F.3d 1014, 1036 n.16 (11th Cir. 2001). Rather, the court

limits its “conclusions to the well-pleaded factual allegations, documents central to or referenced


2
 The Court also made it clear, to the extent there was any doubt, that its decision in Twombly applied to
all civil actions. Iqbal, 556 U.S. at 684.


                                                   2
in the complaint, and matters judicially noticed.” LaGrasta v. First Union Sec., Inc., 358 F.3d

840, 845 (11th Cir. 2004) (internal citations omitted). Thus, a complaint must contain factual

allegations that “raise a right to relief above the speculative level, on the assumption that all the

allegations in the complaint are true (even if doubtful in fact).” Twombly, 550 U.S. 544, 555.

Simply put, a complaint should be dismissed unless it pleads sufficient facts to support the

claims asserted.

B.     Plaintiff’s Allegations Are Insufficient

       Plaintiff purports to allege false arrest and false imprisonment against Officer Simpson

(Counts I and II) and against the City (Counts III and IV). Plaintiff fails to allege any specific

facts to establish these claims and makes only “a formulaic recitation of the elements of a cause

of action.” Plaintiff does not even specify the statute he is proceeding under or if he is seeking

relief under federal or state law – he only vaguely asserts he wants remedies under both.

       Specifically, with regard to Officer Simpson, Plaintiff recites the information in the arrest

affidavit (Amended Complaint ¶9) and then simply makes the legal conclusion that the

information in the affidavit was “incorrect, incomplete, false and unsupported by fact.”

(Amended Complaint ¶10). Plaintiff fails to allege any additional facts with regard to Officer

Simpson’s investigation or related actions and only lists the elements of the claims and offers

legal conclusions. With regard to the City, Plaintiff makes no specific factual allegations.

Plaintiff only asserts the elements of the claims and legal conclusions. Accordingly, Plaintiff has

failed to allege sufficient facts to “raise a right of relief above the speculative level” and

Defendants’ Motion to Dismiss should be granted.




                                                  3
C.      Simpson Entitled to Qualified Immunity

        Plaintiff has alleged insufficient facts to establish that Officer Simpson violated his

constitutional rights. However, even if Plaintiff could establish a constitutional violation, Officer

Simpson is still entitled to qualified immunity and, therefore, Plaintiff’s claims should be

dismissed.

               “As we have often observed, ‘[q]ualified immunity offers complete
               protection for government officials sued in their individual
               capacities as long as their conduct violates no clearly established
               statutory or constitutional rights of which a reasonable person
               would have known.’” McCullough v. Antolini, 559 F.3d 1201,
               1205 (11th Cir.2009) (quoting Lee, 284 F.3d at 1193-94). The
               purpose of qualified immunity is to allow officials to carry out
               their discretionary duties without the fear of personal liability or
               harassing litigation, Anderson v. Creighton, 483 U.S. 635, 638-39,
               107 S.Ct. 3034, 97 L.Ed.2d 523 (1987), “protecting from suit all
               but the plainly incompetent or one who is knowingly violating the
               federal law.” Lee, 284 F.3d at 1194 (internal citation and quotation
               marks omitted).

Poulakis v. Rogers, 341 F. App'x 523, 525 (11th Cir. 2009).

               [E]ven if an officer arrests an individual without probable cause in
               violation of the Constitution, this does not automatically strip the
               officer of qualified immunity protection. “We do not automatically
               hold an officer liable for making an arrest that, when seen with the
               benefit of hindsight, turns out not to have been supported by
               probable cause.” Skop, 485 F.3d at 1137; see also Anderson, 483
               U.S. at 641, 107 S.Ct. 3034 (“[I]t is inevitable that law
               enforcement officials will in some cases reasonably but mistakenly
               conclude that probable cause is present, and we have indicated that
               in such cases those officials-like other officials who act in ways
               they reasonably believe to be lawful-should not be held personally
               liable.”). Rather, we grant the officer qualified immunity unless the
               court determines that the right violated was “clearly established” at
               the time. Saucier, 533 U.S. at 201, 121 S.Ct. 2151.

Id. at 526.

               In wrongful arrest cases, we have frequently framed the “clearly
               established” prong as an “arguable probable cause” inquiry. In
               other words, we have said that when an officer violates the


                                                 4
                 Constitution because he lacked probable cause to make an arrest,
                 the officer's conduct may still be insulated under the second prong
                 of qualified immunity if he had “arguable probable cause” to make
                 the arrest… Arguable probable cause may be found where
                 “reasonable officers in the same circumstances and possessing the
                 same knowledge as the Defendant [ ] could have believed that
                 probable cause existed to arrest.” Lee, 284 F.3d at 1195
                 (quoting Scarbrough, 245 F.3d at 1302).

Id. at 526–27.

                 For a qualified immunity analysis, the officer is charged with
                 possessing all of the information reasonably discoverable by an
                 officer acting reasonably under the circumstances. Thus, he cannot
                 conduct a biased investigation, or elect not to obtain easily
                 discoverable facts, or ignore relevant information negating
                 probable cause. Nor does the Fourth Amendment permit an officer
                 to present materially false and reckless statements in support of an
                 arrest warrant. But this does not mean the officer must perform an
                 error-free investigation, or take every conceivable step to eliminate
                 all possible defenses, or ensure at whatever costs that he is not
                 contributing to the possibility of convicting an innocent person.

McDonald v. Gee, 2006 WL 1540277, at *2 (M.D. Fla. May 31, 2006), aff'd, 206 F. App'x 937

(11th Cir. 2006) (internal citations omitted).

       In the instant matter, Plaintiff makes no allegations regarding the adequacy of Officer

Simpson’s investigation and fails to assert any facts which suggest Officer Simpson did not, at

least, have arguable probable cause. Plaintiff only makes boilerplate statements regarding an

alleged failure to fully investigate. (Complaint ¶¶11-12). While Plaintiff alleges no facts to

support this contention, even if Officer Simpson was mistaken with regard to the information

contained in the arrest affidavit, there is no obligation for him to perform an “error-free

investigation” and mistake does not prevent Officer Simpson from obtaining qualified immunity.

Id. Therefore, Officer Simpson is entitled to qualified immunity.




                                                  5
D.     Conclusion

       It is well-settled that more than conclusory and vague allegations are required to state a

cause of action. See L.S.T., Inc., v. Crow, 49 F.3d 679, 684 (11th Cir. 1995) (per curiam);

Fullman v. Graddick, 739 F.2d 553, 556-57 (11th Cir. 1984). The allegations against Defendants

consist of nothing more than boilerplate, conclusory, generic allegations. Further, Plaintiff

alleges no facts which would preclude qualified immunity for Officer Simpson. Accordingly,

Plaintiff fails to state a claim for relief against Defendants and the Amended Complaint is due to

be dismissed.


                                             Respectfully submitted,

                                             OFFICE OF GENERAL COUNSEL
                                             CITY OF JACKSONVILLE

                                             /s/ Ashley B. Benson
                                             STEPHEN J. POWELL, ESQ.
                                             Chief, Tort & Employment Litigation
                                             Florida Bar No.: 305881
                                             SPowell@coj.net
                                             ASHLEY B. BENSON
                                             Florida Bar No.: 0084022
                                             ABenson@coj.net
                                             Office of General Counsel
                                             117 West Duval Street, Suite 480
                                             Jacksonville, Florida 32202
                                             (904) 630-1847 - Telephone
                                             (904) 630-1316 - Facsimile
                                             Attorneys for Defendants




                                                6
                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 25, 2018, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system. I further certify that I mailed the

foregoing document and notice of electronic filing by electronic mail to the following non-

CM/ECF participants:

       Matthew I. Lufrano, Esquire
       Johnson and Lufrano, P.A.
       1010 East Adams Street, Suite 205
       Jacksonville, FL 32202
       matthew@johnsonandlufrano.com
       diana@johnsonandlufrano.com
       Attorney for Plaintiff

                                           /s/ Ashley B. Benson
                                           ASHLEY B. BENSON




                                             7
